DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a CON of PCT/EP2019/056068 03/12/2019
FOREIGN APPLICATIONS
EP 18161687.1 03/14/2018
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manoharan (US 2004/0033973 A1, February 19, 2004, cited on IDS).
	Manoharan teaches the following reaction on page 68:

    PNG
    media_image1.png
    678
    426
    media_image1.png
    Greyscale

The intermediate produced by step 1 is inherently a compound of formula I wherein R2 is DMT, R1 is a modified cytosine as shown, and n is 1.  The intermediate is made by reacting the nucleoside 54 with succinic acid anhydride and DMAP (a base), so the intermediate would inherently be a salt from an organic amine.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manoharan (US 2004/0033973 A1, February 19, 2004, cited on IDS).
Manoharan teaches the reaction as set forth above, but does not include an organic solvent in the reaction scheme.  Manoharan also teaches a detailed procedure for succinylation of nucleosides in paragraph [0489], wherein the reaction is done in dichloromethane.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out Manoharan’s reaction in dichloromethane because Manoharan teaches an analogous reaction in dichloromethane.  The skilled artisan would use solvent because it .  

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manoharan (US 2004/0033973 A1, February 19, 2004, cited on IDS) in view of Pon (Bioconjugate Chem. 1999, 10, 1051-1057)
	Manoharan teaches the following compound on page 68:

    PNG
    media_image2.png
    305
    372
    media_image2.png
    Greyscale

This compound differs from the claimed compound because it is linked to the solid support via an amide bond instead of an ester bond.
	Pon teaches that ester linkages are more easily cleaved then the usual amide linkages, and coupling through ester linkages is important for certain solid supports.  See page 1051, second column.  Pon illustrates the ester formation in Scheme 1:

    PNG
    media_image3.png
    335
    483
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare an analog of Manoharan’s compound which is linked to the solid support via an oxygen instead of a nitrogen.  The skilled artisan would make the substitution because Pon teaches advantages of the ester linkage over the amide linkage.  The results would have been predictable because Pon teaches how to prepare the ester linkage, as shown above.
	It would have been further obvious to the skilled artisan at the time the application was filed to use the modified Manoharan compound for synthesis of a 3’-terminal LNA nucleoside because that is the utility of Manoharan’s compound, as shown in claim 41 and paragraph [0169], shown below.

    PNG
    media_image4.png
    313
    393
    media_image4.png
    Greyscale



Claims 7-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manoharan (US 2004/0033973 A1, February 19, 2004, cited on IDS) in view of Pon (Nucleic Acids Research, 2004, Vol. 32, No. 2, pp. 623-631).
Manoharan teaches as set forth above, but does not teach the reaction in trimethylamine and does not teach a mixture of salt and free acid.
Pon teaches that nucleoside 3’-O-succinates are prepared by reaction of the nucleoside, succinic anhydride, and trimethylamine in dichloromethane, and the result is the triethylammonium salt.  See page 624, second column.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare Manoharan’s compound using triethylamine because both DMAP and triethylamine are amine bases which are effective for preparing 3’-O-succinates.  Replacing one base with another would result in the claimed invention, and the results would have been predictable because both bases are amine bases and both have been shown for preparation of .

Claims 1-6, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pon (Bioconjugate Chem. 1999, 10, 1051-1057) in view of Manoharan (US 2004/0033973 A1, February 19, 2004, cited on IDS).
Pon teaches nucleosides attached to solid supports via a succinyl ester linkage (page 1052, Scheme 1).

    PNG
    media_image3.png
    335
    483
    media_image3.png
    Greyscale

	Compound 4 is similar to the compounds recited in claims 15-17, except it is not locked, and compound 4 was prepared via an intermediate that is similar to the compound of claim 1, except it is not locked.


    PNG
    media_image2.png
    305
    372
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out Pon’s method using LNAs and to carry out oligomerization.  The skilled artisan would make the modification because LNAs and LNA-modified oligonucleotides [0173] have desirable properties, as taught by Manoharan.  The skilled artisan would have a reasonable expectation of success because LNA monomers have successfully been prepared, along with oligomerization.  Manoharan also teaches that a succinyl linker can be attached to the 3’-position of LNAs as shown above, which is the same linker used by Pon.


s 7-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pon (Bioconjugate Chem. 1999, 10, 1051-1057) in view of Manoharan (US 2004/0033973 A1, February 19, 2004, cited on IDS) and Pon (Nucleic Acids Research, 2004, Vol. 32, No. 2, pp. 623-631).
Pon (Bioconjugate Chem) teaches as set forth above, but does not teach the preparation of compound 2.  
Pon (Nucleic Acids Research) teaches that nucleoside 3’-O-succinates are prepared by reaction of the nucleoside, succinic anhydride, and trimethylamine in dichloromethane, and the result is the triethylammonium salt.  See page 624, second column.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out the method suggested by Pon (Bioconjugate Chem. 1999, 10, 1051-1057) in view of Manoharan (US 2004/0033973 A1, February 19, 2004), and to prepare the starting 3’-O-succinate by reaction of succinic anhydride and triethylamine in dichloromethane because that is an art-recognized procedure for preparing 3’-O-succinates.  The result of carrying out the reaction with triethylamine would have been production of the triethylammonium salt, as taught by Pon, which would have been present as the salt itself or as a mixture of the salt with the free base.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/             Primary Examiner, Art Unit 1623